Citation Nr: 0712113	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  98-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
January 13, 2000.

2.  Entitlement to an initial (staged) evaluation in excess 
of 30 percent for PTSD, from January 13, 2000. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cardiovascular 
disability, on a direct incurrence basis.

4.  Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The appellant and E. M. F.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from March 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Regional Office (RO) that granted service connection for PTSD 
and assigned a 10 percent evaluation, effective from March 
24, 1997.  The RO also denied the veteran's claim for service 
connection for a heart disorder, to include as secondary to 
PTSD.

The Board notes that a rating decision in March 2001 
increased the evaluation for the service-connected PTSD from 
10 percent to 30 percent, effective from January 13, 2000.

In November 1998, the veteran provided oral testimony before 
a Decision Review Officer at the RO.  The veteran also 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board in May 2004.  The 
transcripts of those proceeding are of record.  

This case was previously before the Board in September 2004, 
wherein the veteran's claims were remanded to ensure due 
process and for additional development of the record.  The 
case has been returned to the Board for appellate 
consideration.

Unfortunately, further development of the evidence is 
required concerning the veteran's petition to reopen a 
previously denied claim of entitlement to service connection 
for a cardiovascular disorder.  So, for the reasons discussed 
below, this claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  A cardiovascular disorder was initially demonstrated 
years after service, and there is no competent medical nexus 
evidence of record indicating it is due to or aggravated by 
service-connected disability.

2.  Prior to January 13, 2000, the veteran's PTSD was 
manifested by nightmares, mild depression, and irritability, 
but did not impair his occupational and social functioning or 
cause intermittent periods of an inability to perform tasks 
due to such symptoms as:  anxiety, suspiciousness, panic 
attacks (weekly or less often), or mild memory loss (such as 
forgetting names, directions, recent events).

3.  From January 13, 2000, the veteran's PTSD is manifested 
by anxiety, depression, and nightmares, but does not cause 
occupation and social impairment due to impaired speech; 
difficulty in understanding complex commands; memory 
impairment; impaired thought processes; or panic attacks.  
There also are no objective clinical indications of suicidal 
or homicidal ideations or hallucinations or delusions.


CONCLUSION OF LAW

1.  A cardiovascular disorder is not proximately due to or 
aggravated by service-connected disability.  
38 U.S.C.A. §§ 1111, 1113, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2006).



2.  Prior to January 13, 2000, the criteria for a disability 
evaluation in excess of 10 percent for PTSD were not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2006).

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD, for the period since January 13, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, a November 2005 letter from the agency 
of original jurisdiction (AOJ) to the appellant informed him 
of what evidence was required to substantiate the claim for 
service connection on a secondary basis, and of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.  

The November 2005 letter failed to discuss the law pertaining 
to the assignment of a disability rating or an effective date 
in compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claim for secondary 
service connection, no disability rating or effective date 
will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, including 
transcripts of his testimony at a hearing before a Decision 
Review Officer of the RO and a hearing before the undersigned 
VLJ.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for an secondary service connection.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a cardiovascular 
disorder, as secondary to his service-connected PTSD, so it 
must be denied.  38 C.F.R. § 3.102.  

April 2006 and July 2006 VA examiners found that the 
veteran's current cardiovascular disorder was not related to 
his service-connected PTSD.  In fact, as noted by the VA 
examiners, the medical evidence clearly demonstrates that the 
veteran has multiple risk factors for cardiovascular disease, 
including a 100 pack year history of smoking, a history of 
alcohol abuse, and that the veteran was overweight.  See 
38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of 
a chronic disorder are not service connected where they are 
clearly attributable to intercurrent causes).  Moreover, the 
veteran's hypertension and heart disease were related to 
aortic stenosis, and not coronary artery disease, which is 
the only cardiovascular disorder thus far shown to be 
causally correlated to PTSD.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

In short, the only evidence portending that the veteran's 
cardiovascular disorder is in any way related to his service-
connected PTSD, comes from him personally.  As a layman, the 
veteran simply does not have the necessary medical training 
and/or expertise to determine the cause of this.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.

II.  Increased Disability Evaluations

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Because the Court's decision in Dingess/Hartman is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignments 
as to his PTSD.  In this regard, because the December 1997 
rating decision granted the veteran's claim of entitlement to 
service connection for PTSD, this claim was substantiated at 
the time of enactment of VCAA.  His filing of a notice of 
disagreement as to the December 1997 determination did not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a), and the veteran's appeal as to the initial rating 
assignment here solely triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the veteran's PTSD and 
included a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial disability evaluations 
that the RO assigned.  The Board acknowledges that the RO 
failed to inform the veteran as to how an effective date 
would be assigned if a higher disability evaluation was 
awarded, as required by Dingess/Hartman.  The Board finds 
that this omission was not prejudicial because the 
preponderance of the evidence is against the claim for a 
higher disability rating.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve higher rating for his service-connected 
PTSD.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examinations, as well as reports from private medical 
evaluations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim for an increased disability evaluation. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the veteran's claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2006).  The veteran's PTSD was 
initially rated as 10 percent disabling, through January 12, 
2000.  Since January 13, 2000, his PTSD is evaluated as 30-
percent disabling.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
disability evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Code 9411.

Analysis

Prior to January 13, 2000

Considering the evidence relating to the veteran's service-
connected PTSD, under the rating criteria, Diagnostic Code 
9411, the Board finds that the veteran's disability picture 
was most consistent with the 10 percent disability 
evaluation, and that an increased disability evaluation was 
not warranted.  In this regard, the Board observes that the 
objective clinical evidence of record did not show that the 
veteran experienced impairment with an occasional decrease in 
his work efficiency and intermittent periods of inability to 
perform tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), 
due to such symptoms as:  anxiety, suspiciousness, panic 
attacks (weekly or less often), or mild memory loss (such as 
forgetting names, directions, recent events).  The Board 
acknowledges that the veteran reported experiencing 
nightmares and intrusive thoughts.  However, his October 1997 
VA examination report and his relevant treatment records are 
negative for evidence that he experienced delusions, 
hallucinations, or suicidal or homicidal thoughts.  Moreover, 
he had coherent speech and logical thought processes, with an 
unimpaired memory and fair judgment and insight.  
Furthermore, he was cooperative, alert, and oriented during 
his VA examination and treatment notes show that he had a 
pleasant affect and a no more than mildly depressed mood.  VA 
treatment notes also show that there was no evidence of 
psychotic symptoms. 

Additionally, the Board observes that the veteran's Global 
Assessment of Functioning (GAF) score, as a result of the 
impact of his service-connected schizophrenia was reported as 
60 at his October 1997 VA examination.  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM IV), GAF scores of 
51 to 60 are indicative of moderate symptoms such as a flat 
affect or occasional panic attacks, or moderate difficulty 
in social or occupational functioning (i.e., few friends, 
conflicts with peers).  Nevertheless, this GAF score, as well 
as some GAF scores of 45 to 50 assigned by his VA treating 
providers were inconsistent with the veteran's objective 
manifestations of his PTSD.  Similarly, a subsequent VA 
examination report indicated that a review of the evidence 
from this time period demonstrated that these low GAF scores 
also reflected the veteran's limitations due to his 
nonservice-connected physical disorders, and the resultant 
physical and environmental limitations, and not just his PTSD 
symptoms.  The Board acknowledges that a GAF score is 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this 
regard, the VA medical providers' clinical findings are 
nevertheless more probative in making this important 
determination, as these findings more accurately portray the 
relevant, objective symptoms of the veteran's service-
connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  So there is no 
justification for increasing the rating for the veteran's 
PTSD on the basis of his GAF scores.  See 38 C.F.R. § 4.7.

Finally, the Board has considered whether the veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the Board concludes the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
is no probative indication his PTSD caused marked 
interference with his employment at any point during the 
relevant time period or necessitated frequent periods of 
hospitalization as to render impractical the application of 
normal rating schedule standards.  While the veteran has been 
unemployed since 1991, he has provided no medical evidence 
indicating that his current symptomatology precluded 
employment.  In fact, the veteran reported that he was 
unemployed due to a back disorder and a left eye disorder. So 
there is no basis for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for his PTSD prior to January 13, 2000, on either a 
schedular or extra-schedular basis, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Since January 13, 2000

Upon reviewing the rating criteria in relation to the medical 
evidence for the period since January 13, 2000, the Board 
finds that the veteran's overall disability picture is 
consistent with the currently assigned 30 percent rating, and 
that a higher evaluation is not warranted.  

The objective clinical evidence of record does not show that 
the veteran has difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  His VA examination reports indicate he is 
correctly oriented (to time, person, place, situation, etc.) 
and cooperative, with good eye contact and adequate grooming.  
In addition, there is no objective clinical evidence of 
delusions, suicidal or homicidal ideation, or hallucinations.  
There also is no persuasive evidence of obsessive-compulsive 
behavior, phobias, panic attacks, or poor impulse control.  
Nor is there any evidence of any psychomotor retardation, 
inappropriate behavior, or abnormal involuntary movement.  
Likewise, his speech is coherent and relevant and there is no 
evidence of an impaired thought process or psychoses.  
Records also show he is able to participate in many 
activities of daily living - despite his flashbacks and 
nightmares, which are already contemplated by the currently 
assigned 30 percent evaluation.  

Additionally, the veteran's Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-
connected PTSD were 65 and 55, respectively, at his March 
2000 and April 2006 VA examinations.  GAF scores of 51 to 60 
are indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few friends, conflicts with 
peers).   A score of 61 to 70 is indicative of some mild 
symptoms, such as a depressed mood and mild insomnia, or some 
difficulty in social or occupational functioning, but 
generally with some meaningful interpersonal relationships.  
See also 38 C.F.R. § 4.130 and Richard v. Brown, 9 Vet. App. 
266, 267 (1996).   As such, there is no justification for 
increasing the rating for his generalized anxiety disorder on 
the basis of his GAF scores; they clearly exceed the 
requirements for a rating higher than 30 percent.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his PTSD has 
caused marked interference with his employment (beyond that 
contemplated by his 30 percent schedular rating) or that PTSD 
necessitated frequent periods of hospitalization such that 
application of the regular schedular rating standards is 
rendered impracticable.  As such, the Board finds that this 
case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
30 percent, for the period since January 13, 2000, for PTSD.   
Accordingly, the preponderance of the evidence is against 
the claim, it must be denied because the benefit-of-the-doubt 
rule is inapplicable.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a cardiovascular disorder, as due to 
service-connected PTSD, is denied.

The claim for an initial rating higher than 10 percent for 
PTSD, for the period prior to January 13, 2000, is denied.

The claim for a rating higher than 30 percent for PTSD, since 
January 13, 2000, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his petition to 
reopen his previously denied claim of entitlement to service 
connection a cardiovascular disorder.   Furthermore, the 
veteran has not been apprised that a disability rating and 
effective date will be assigned in the event of award of any 
benefit sought.  

In this regard, the Board notes that, the October 2004 and 
November 2005 VCAA letters provided an erroneous explanation 
of the information and evidence necessary to substantiate a 
petition to reopen a previously denied claim.  The RO 
apprised the veteran of the new regulations redefining what 
constitutes "new and material evidence."  However, the 
veteran filed his petition to reopen in May 1997, and these 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).   Likewise, the 
RO did not clarify the types of assistance VA will provide to 
a claimant attempting to reopen a previously denied, and 
unappealed, claim.  

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond by providing 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

Additionally, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

In light of the Kent and Dingess/Hartman decisions, the 
October 2004 and November 2005 VCAA notification letters sent 
to the veteran are insufficient.  These VCAA letters did not 
specifically inform the veteran as to what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Likewise, while the Board acknowledges 
that the veteran was informed as to the first three elements 
of a service connection claim in the October 2004 and 
November 2005 VCAA letters, as pertained to his claim for 
service connection for a cardiovascular disorder, the veteran 
has not been informed that a disability rating and an 
effective date for the award of benefits will be assigned if 
his claim is reopened and service connection is awarded, nor 
has he received an explanation as to the type of evidence 
necessary to establish both a disability rating and an 
effective date.  Therefore, the Board finds that the claim 
must be remanded for compliance with the VCAA and recent case 
law.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 3.159(b).  The letter 
must:  (a) inform him of the information 
and evidence that is necessary to reopen 
his previously denied claim for service 
connection for a cardiovascular disorder 
in compliance with the previous version of 
§ 3.156(a) (as in effect prior to August 
29, 2001) and the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006)); 
(b) inform him of the information and 
evidence that VA will seek to provide; (c) 
inform him of the information and evidence 
he is expected to provide; and (d) request 
that he provide any evidence in his 
possession pertaining to his claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

* The letter should also advise the 
veteran that a disability rating and/or 
effective date will be assigned in the 
event of award of any benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet App 
473 (2006).

2.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claim to reopen 
on appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


